Citation Nr: 9909865	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-44 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
reaction with symptoms of post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
September 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 1997, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In January 1998 the Board remanded the case to the RO for 
additional development.

The Board notes that in a March 1999 informal hearing 
presentation the veteran's service representative raised the 
issue of entitlement to a total disability rating based upon 
individual unemployability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a claim for 
individual unemployability, in general, is not inextricably 
intertwined with an increased rating claim as the matter does 
not necessarily require a specific disability rating for 
consideration.  See Vettese v. Brown, 7 Vet. App. 31, 35 
(1994).  Therefore, the issue is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected anxiety reaction with symptoms of PTSD is presently 
manifested by no more than "considerable" impairment of 
social and industrial adaptability, with some history of 
panic attacks, short-term memory impairment and disturbances 
of motivation and mood.  The disability results in less than 
"severe" impairment of social and industrial adaptability.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no 
higher, for the veteran's anxiety reaction with symptoms of 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (before and 
after November 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records include a September 1945 medical 
board report which noted a diagnosis of chronic severe 
anxiety state, manifested by tenseness, nervousness, 
irritability, tremulousness, occasional abdominal cramps and 
diarrhea.  The veteran's impairment for military service was 
marked.

VA examination in October 1947 included a diagnosis of 
psychoneurosis, anxiety state.  The veteran reported he 
experienced difficulty sleeping, terrifying battle dreams, 
nervous tension, restlessness, dizziness and irritability.  
He stated his nervous disorder had affected his employment as 
a musician, and that he had only been able to work because he 
was employed by an understanding friend.  The examiner noted 
the history and findings were characteristic of a 
psychoneurosis.  It was also noted the veteran's prognosis 
was guarded.

During VA examination in March 1948, the veteran reported 
difficulty retaining employment and stated that he had 
recently purchased part of a store with his father and 
brother.  He stated that he had sleep problems and that he 
did not like being around groups of people.  The examiner 
noted the veteran appeared to be youthful, irritable, 
restless, and of a tense personality.  

VA examination in January 1949 found moderately severe 
chronic anxiety reaction.  It was noted the disability was 
manifested by periods of tension, excitability, irritability, 
temper fits, tremulousness and hyperhidrosis of the hands and 
axilla, emotional instability, restlessness, marked startle 
reaction, insomnia and battle dreams, occasional parietal 
headaches and worry.  The veteran reported his occupation was 
as a musician, and that he was presently unemployed.

VA examination in April 1953 included a diagnosis of moderate 
anxiety reaction, manifested by tension, excitability, 
irritability, emotional instability and aggressiveness.  The 
examiner noted that the diagnosis of moderate anxiety 
reaction did not adequately describe the veteran, and stated 
that his present behavior was that of an aggressive reaction.

During VA examination in April 1955 the veteran reported that 
he occasionally worked as a musician and at his father's 
business.  He stated that he had divorced because he could 
not get along with his spouse.  The examiner stated that the 
veteran's impairment was the result of his emotionally 
unstable personality disorder.  It was noted that his anxiety 
reaction was superimposed upon this basic personality trait.  
The diagnosis was chronic anxiety reaction.

In an August 1974 application for VA pension benefits the 
veteran reported that he had been self employed in estate 
planning until June 1972 when he incurred a spinal injury.  
He also reported that he earned $10,000 in 1971.  

During VA examination in September 1986 the veteran reported 
he had experienced employment difficulties because of anger 
and irritability.  He stated he had been unable to retain 
employment with others, and that he had been unsuccessful in 
self-employment in real estate and insurance sales.  He 
reported difficulty sleeping, including dreams of fear and 
combat, and stated he woke up completely exhausted, was 
extremely irritable and kept to himself.  He also reported he 
lived with his spouse of 26 years and their 23 year old 
daughter.  

The examiner provided diagnoses of very probable PTSD, 
atypical affective disorder, and mixed personality disorder.  
It was noted that the veteran was not employable.  The 
examiner recommended that the veteran be provided a formal 
PTSD examination to distinguish the extent to which the 
present manifestations represented PTSD as opposed to the 
underlying "characterological diasthesis."  The examiner 
stated the veteran's service-connected PTSD was approximately 
70 percent disabling.  

VA outpatient treatment records include a medical opinion by 
Dr. F.D. dated in July 1995 which noted the veteran was 
permanently and totally disabled as a result of his PTSD and 
psychotic symptoms with depression.  It was noted the veteran 
could not engage in gainful employment, and that he had been 
unable to work since 1945.  A November 1995 clinical report 
noted that the veteran had experienced a marked decrease in 
auditory hallucinations and was able to sleep at night with 
psychiatric medication.  

Records dated in January 1996, but misdated 1995, show that 
the veteran complained of nightmares, inability to sleep, 
irritability and outburst of rage.  The examiner noted the 
veteran was in some distress, and was oriented times 3.  His 
associations were intact, and affect was appropriate to 
content.  His mood was stable.  He denied suicidal ideation, 
and admitted occasional homicidal thought.  His judgment was 
good, and insight and memory were intact.  Intelligence was 
average.  There was no evidence of auditory or visual 
hallucinations.  The diagnoses included a possible history of 
PTSD and a possible history of alcohol dependence.  

A February 1996 VA staff psychiatric note reported the 
veteran ventilated about his spouse's ill health and the 
death of his father.  Records dated in March 1996 noted the 
veteran was in a cheerful mood, and that he stated he was 
feeling much better.  He reported his appetite and sleep were 
stable.  In November 1996 the examiner noted the veteran was 
experiencing increased nightmares related to anniversary 
events, and that he reported waking up in a sweat 2 to 3 
times per week and daytime anxiety.  

An April 1996 VA social survey noted the veteran reported 
that after his discharge from service he returned to his 
parents home and did not work for an undetermined period of 
time.  He stated that he worked for 2 weeks on an assembly 
line, and later was employed unsuccessfully in the 
entertainment industry playing guitar.  He stated he had not 
worked since that time, and that his family had assisted him 
financially.  He reported he was presently living with his 
spouse of 35 years and their daughter.

The examiner noted the veteran was very angry with the 
government and the Federal Reserve for what he felt was an 
unjust war for their own profit and personal gain.  It was 
noted he believed the government owed him money for taking 
away his mind and his ability to work.  The veteran stated he 
was anxious and wound up, and that he did not socialize with 
family.  He stated he spent his time walking around the 
neighborhood, at the library or at home.  He stated he 
experienced bad dreams about the war and insomnia.  

A VA staff psychologist report noted psychological testing in 
April 1996 revealed findings well above the empirically-
established cut-off for PTSD.  It was noted the veteran 
admitted PTSD symptoms including flashbacks, nightmares, 
heightened startle response, "emotional dyscontrol," 
depression, guilt, sleep disturbances, substance abuse, 
trouble holding a job, memory and concentration difficulties, 
avoidance of situations that remind him of the military, and 
alienation from family and friends.

During VA psychiatric examination in April 1996, the veteran 
reported PTSD symptoms including flashbacks, nightmares, 
heightened startle response, emotional lack of control, 
depression, guilt and sleep disturbances, and history of 
substance abuse.  He also reported difficulty maintaining 
employment and memory and concentration problems.  He stated 
he avoided situations that remind him of the military, and 
that he was alienated from family and friends.

The examiner noted that the veteran's work history had been 
almost non-existent, including only approximately 2 weeks 
after service and employment as a musician at an 
unsatisfactory level.  Mental status examination found the 
veteran alert and oriented times 3.  He was cooperative with 
relatively good eye contact.  His speech was normal in rate 
and rhythm, and mood was described as involving periods of 
dysphoria and irritability.  Affect was appropriate and 
congruent.  There was no evidence of suicidal or homicidal 
ideation.  The veteran denied a history of hallucinations or 
delusions, but admitted frequent recurrent intrusive 
thoughts.  The diagnoses included PTSD and rule out 
dysthymia.  A present GAF score of 45 was assigned, and it 
was estimated the highest GAF score for the previous year was 
45.

At his personal hearing, the veteran testified that his 
treating VA psychiatrist, Dr. F.D., had provided a 
certificate indicating he was totally disabled.  Transcript, 
pp. 4-5 (September 1997).  He reported symptoms including 
tension, disorientation, loss of memory, severe anger, and 
difficulty sleeping.  Tr., p. 5.  He stated that he 
experienced nightmares about his wartime experiences almost 
every night, and would wake up wet with sweat.  Tr., p. 6.  
He stated he experienced panic attacks approximately once a 
week.  Tr., p. 7.  He reported he last worked in 1980 or 1981 
in income tax assistance but got into "serious trouble" 
with that employment.  Tr., p. 8.  He testified that he did 
not like being in crowds or dealing with people on a personal 
basis, and stated he had no friends and did not socialize.  
Tr., p. 9.  He stated he spent his days walking or staying in 
his bedroom, but that he occasionally spoke with his brother.  
Tr., p. 10.  He also reported that he had been convicted of 
tax fraud and spent 3 years in prison.  Tr., p. 12.

VA outpatient treatment records dated in March 1998 show the 
veteran was happy and relaxed.  It was noted that his 
appetite and sleep were stable.

During VA contract basis examination in August 1998 the 
veteran reported symptoms including anxiety, depression, 
sleeping problems, nightmares, and service-related memories.  
He stated that he last worked 30 years earlier, and that he 
had not been able to work because of his mental disorder.  He 
denied delusions or hallucinations.  He admitted some 
suicidal thoughts, but denied homicidal ideation.  He 
reported panic attacks which sometimes lasted for hours, but 
did not specify how often the attacks occurred.  He stated 
that he angered easily, and reported he did not socialize 
much.  

The examiner noted the veteran's grooming and hygiene were 
adequate, and that he appeared to be oriented to person, 
place and time.  His short-term memory was impaired, and 
long-term memory was fair.  There was no evidence of 
obsessive or ritualistic behavior that interferes with 
routine activities.  Rate and flow of speech was somewhat 
rapid because of his anger.  There was a history of panic 
attacks.  His mood was anxious and depressed.  Impulse 
control was poor.  He experienced outburst of anger and 
difficulty concentrating.  It was noted the veteran was 
irritable and depressed, and that this affected his 
motivation and mood.  His sleep pattern was impaired, which 
interfered with his daytime activities. 

The diagnosis was generalized anxiety disorder, and a GAF 
score of 56 was provided.  The examiner noted that the 
veteran's symptoms overlapped with anxiety disorder, 
depression, dysthymia and PTSD.  It was the examiner's 
opinion, based upon the evidence of record and examination, 
that the veteran's social and occupational functioning was 
impaired.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  
Subsequently, in July 1997, the RO issued a supplemental 
statement of the case which evaluated the veteran's 
psychiatric disorder under the new rating criteria and 
continued a 30 percent disability rating.

I.  Consideration Under the Criteria in Effect Prior to 
November 1996.

The Ratings Schedule, prior to November 1996, provided a 
50 percent disability rating for mental disorders when there 
was evidence of "considerable" impairment of social and 
industrial adaptability.  The next higher rating of 70 
percent required evidence of "severe" impairment of social 
and industrial adaptability, and a 100 percent disability 
rating was assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(effective before November 1996).

In addition, the Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Based upon a review of the record, the Board finds under the 
Ratings Schedule criteria in effect prior to November 1996 
the medical evidence demonstrates the veteran's service-
connected anxiety reaction with symptoms of PTSD is presently 
manifested by no more than "considerable" impairment of 
social and industrial adaptability.  Although VA medical 
records dated in April 1996 include a GAF score of 45, the 
Board notes that the report does not indicated that the 
examiner considered all of the information of record.  The 
Board notes specifically that the examiner noted a lifelong 
history of inability to work; however, this report is 
inconsistent with information provided by the veteran in his 
August 1974 application for VA benefits indicating earned 
income of $10,000 in 1971 as a result of his self employment 
in estate planning.

The Board finds that the August 1998 VA contract basis 
examination, which noted all of the medical and background 
evidence had been reviewed, should be afforded greater 
evidentiary weight.  The GAF score of 56 provided in 
August 1998 is indicative of "considerable" symptoms, which 
warrants a 50 percent disability rating.  

In addition, although the September 1986 VA examiner stated 
he believed the veteran was 70 percent disabled, the Board 
notes that it is the responsibility of the rating board to 
evaluate a psychiatric disability with consideration of the 
complete record and not merely upon medical examination 
report findings.  See 38 C.F.R. § 4.130 (effective before 
November 1996).  The Board finds that a 70 percent evaluation 
is not warranted on the basis of the September 1986 report, 
as the report is silent as to the veteran's period of 
incarceration and because the examiner stated that addition 
development was required to distinguish which of the 
veteran's present manifestations represented PTSD as opposed 
to an underlying personality disorder.  The Board notes VA 
regulations provide that personality disorders are not 
diseases or injuries for the purpose of awarding 
compensation.  See 38 C.F.R. § 3.303(c) (1998).

The Board also finds the July 1995 opinion of the veteran's 
treating psychiatrist is not persuasive as the report does 
not indicate the opinion was based upon a complete review of 
the record.  In fact, the examiner's statement indicating the 
veteran had been unable to work since 1945 is inconsistent 
with the veteran's own report of his successful estate 
planning business prior to incurring a spinal injury in 1972.  
Therefore, the Board concludes that a rating no higher than 
50 percent for anxiety neurosis with symptoms of PTSD is 
warranted under the criteria in effect prior to November 
1996.

II.  Consideration Under the Criteria in Effect After 
November 1996.

The Ratings Schedule, after November 1996, provides a 50 
percent rating when there is evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

VA regulations provide that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission, and that the rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (effective 
after November 1996).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  Id.

Under the current version of the Ratings Schedule criteria, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent at this time.  Medical evidence 
demonstrates his service-connected anxiety reaction with 
symptoms of PTSD is presently manifested by some history of 
panic attacks, short-term memory impairment and disturbances 
of motivation and mood.  These manifestations warrant no more 
that a 50 percent disability rating under the new criteria.

Although the record indicates the veteran's symptoms include 
impaired impulse control which may be indicative of a 70 
percent disability evaluation, the Board notes the evidence 
does not demonstrate the veteran's irritability has resulted 
in periods of violence.  The evidence does not establish the 
presence of deficiencies in most areas of occupational and 
social interaction due to suicidal ideation, obsessional 
rituals, intermittently illogical speech, near-continuous 
panic or depression affecting an ability to function 
independently, spatial disorientation, or neglect of personal 
appearance and hygiene.  

In addition, the Board finds the evidence is not persuasive 
that the veteran's disability results in difficulty in 
adapting to stressful circumstances or an inability to 
establish and maintain effective relationships.  The Board 
notes that the veteran has been married for over 35 years, 
and that recent medical evidence indicates the veteran had 
overcome grief associated with his father's death and his 
spouse's illness.  Therefore, based upon the evidence of 
record, a 70 percent disability rating is not warranted.

As noted above, the medical evidence which attributed the 
veteran's total occupational impairment to PTSD and psychotic 
symptoms with depression is not persuasive.  The Board finds 
the complete record does not demonstrate total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Board concludes a 100 percent disability rating is not 
warranted.


III.  Extraschedular Rating.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating. 

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the veteran's 
anxiety reaction with symptoms of PTSD.  It is significant to 
note that the schedular criteria for psychiatric disorders 
are based, in large part, upon industrial impairment.

Although the veteran, in essence, contends that his service-
connected anxiety reaction with symptoms of PTSD results in 
marked interference with employment, the Board finds that the 
evidence is not probative of the fact that the veteran has a 
total industrial impairment due to this disability.  Medical 
evidence shows the veteran has an underlying personality 
disorder, which may not be considered in evaluating his 
ability to obtain substantially gainful employment.  In fact, 
the most recent GAF score of 56 represents only a moderate 
functional impairment.  In addition, the record indicates no 
frequent periods of hospital treatment related to the 
service-connection disability; therefore, the Board finds the 
RO's decision not to refer the case for extraschedular 
consideration is justifiable.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating than 50 percent.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent for anxiety 
reaction with symptoms of PTSD.


ORDER

Entitlement to a 50 percent rating, but no higher, for 
anxiety reaction with symptoms of PTSD is granted, subject to 
the regulations governing the payment of monetary awards.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

